UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-4158


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRADLEY MAURICE JAMES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00050-F-2)


Submitted:   June 17, 2011                       Decided:   July 20, 2011


Before DAVIS and    DIAZ,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part, vacated in part and remanded by unpublished
per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. George E. B.
Holding, United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Bradley Maurice James of one count of

possession with intent to distribute more than fifty kilograms

of   marijuana,        and    aiding       and       abetting       the   same,     18    U.S.C.

§§ 841(a)(1) and 2, and one count of possession of a firearm in

furtherance       of    a    drug    trafficking         crime,       id.   § 924(c).          On

appeal, he challenges the sufficiency of the evidence on the

§ 924(c) conviction and the sentence imposed by the district

court.      We    affirm      in     part,    vacate        in   part,      and    remand     for

resentencing.

            James argues that there is insufficient evidence in

the record to support his § 924(c) conviction.                                According to

James, the evidence in the record does not demonstrate that he

possessed a firearm in furtherance of a drug trafficking crime.

            We     review       a    challenge         to     the    sufficiency         of   the

evidence supporting a jury verdict de novo.                               United States v.

Kelly,    510     F.3d       433,    440     (4th      Cir.      2007).       “A    defendant

challenging       the       sufficiency       of      the   evidence        faces    a     heavy

burden.”        United States v. Foster, 507 F.3d 233, 245 (4th Cir.

2007).     We must determine whether, viewing the evidence in the

light most favorable to the government, any rational trier of

fact could find the essential elements of the crime beyond a

reasonable doubt.            United States v. Collins, 412 F.3d 515, 519

(4th     Cir.     2005).            We     review      both      the      direct     and      the

                                                 2
circumstantial        evidence,      and       accord   the    government       all

reasonable inferences from the facts shown to those sought to be

established.       United States v. Harvey, 532 F.3d 326, 333 (4th

Cir. 2008).     In reviewing the sufficiency of the evidence, we do

not review the credibility of the witnesses, and we assume that

the jury resolved all contradictions in the testimony in favor

of the government.          Kelly, 510 F.3d at 440.           We will disturb a

jury’s verdict only in those rare cases of clear failure by the

prosecution.     Foster, 507 F.3d at 244–45.

           To establish a violation of § 924(c), the government

must prove that the possessed firearm “furthered, advanced, or

helped   forward      a   drug   trafficking     crime.”      United   States    v.

Lomax, 293 F.3d 701, 705 (4th Cir. 2002).                    Factors that might

lead a rational trier of fact to conclude that the requisite

nexus existed between the firearm and the drug offense include:

“‘the    type    of       drug   activity       that    is    being    conducted,

accessibility of the firearm, the type of weapon . . ., whether

the gun is loaded, proximity to drugs or drug profits, and the

time and circumstances under which the gun is found.’”                          Id.

(quoting United States v. Ceballos-Torres, 218 F.3d 409, 414-15

(5th Cir. 2000)).

           In our view, a rational trier of fact could have found

that James possessed the .40 caliber Glock handgun to further,

advance, or help forward his marijuana distribution operation.

                                           3
Lomax, 293 F.3d at 705.                   Viewing the evidence in the light most

favorable          to    the     government       and    giving       the        government        the

benefit       of    all    reasonable          inferences      from        the    evidence,        the

government          demonstrated        the     following        pieces         of    evidence      at

trial: James ran a large-scale marijuana distribution operation

from     his       grandfather’s          trailer,       located           in     Leland,      North

Carolina; during the November 5, 2007 search of the trailer,

approximately sixty-six kilograms of marijuana and other indicia

of drug trafficking were found in the trailer; of the sixty-six

kilograms,          a    large     quantity      of     marijuana      was        found      in    the

kitchen, and much of this marijuana was packed in cellophane,

ready for distribution; James’ loaded .40 caliber Glock handgun

was    found       in    his     locked    car,       which    was    parked          next   to    the

kitchen door to the trailer; the car contained $2,800.00 in drug

proceeds; next to James’ car were coolers containing 200 one-

pound and half-pound emptied “wrappings” with marijuana residue,

(J.A.    136);          James    ran    away    from     the     trailer         as    the     police

officers approached the trailer; and firearms are used by drug

dealers        to       protect        their     drugs        and     money           during      drug

transactions.            In the aggregate, these facts suggest a specific

nexus between James’ .40 caliber Glock handgun and the marijuana

distribution operation, namely, that James kept the handgun in

the     car    to        protect       him,     his     drugs,       and        his    money      when

transacting business at the trailer.                      Lomax, 293 F.3d at 705.

                                                  4
               James also challenges his sentence.                        He argues that

his sentence is procedurally unreasonable because the district

court    never    addressed      his    request         for   a    sentence    below      the

Guidelines range on his marijuana conviction.                             At sentencing,

counsel for James asked the district court to sentence James

“below the bottom of the guideline range” (51 to 63 months) on

the marijuana conviction, because of the mandatory sixty-month

consecutive sentence the district court had to impose on the

§ 924(c) conviction, the weakness of the government’s case on

both    the    marijuana      count    and   the    § 924(c)        count,    and    James’

insignificant criminal record.

               Because James argued for a sentence different than the

one imposed by the district court, he preserved his claim, and

our review is under the abuse of discretion standard.                                United

States    v.    Lynn,    592    F.3d    572,      578   (4th      Cir.    2010).     If    we

determine that the district court abused its discretion, we will

vacate the sentence unless the error is harmless.                          Id. at 576.

               A district court commits procedural sentencing error

by “failing to adequately explain the chosen sentence.”                             Gall v.

United    States,       552    U.S.    38,   51    (2007).          In    evaluating      the

district court’s explanation for the sentence imposed, we have

held    that,    although      the    district      court      must      consider   the    18

U.S.C. § 3553(a) factors and explain the sentence, it need not

explicitly reference § 3553(a) or discuss every factor on the

                                             5
record.     United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).    However, the district court “must make an individualized

assessment based on the facts presented” and apply the “relevant

§   3553(a)    factors      to    the   specific      circumstances     of     the    case

before it.”          United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009)    (citation,        internal       quotation    marks,    and    emphasis

omitted).      The district court must also “state in open court the

particular     reasons        supporting     its     chosen    sentence”      and     “set

forth enough to satisfy” us that it has “considered the parties’

arguments     and     has   a    reasoned    basis     for    exercising      [its]    own

legal decisionmaking authority.”                   Id. (citations and internal

quotation      marks      omitted).         The    reasons     articulated      by    the

district court need not be “couched in the precise language of

§ 3553(a),” as long as the reasons “can be matched to a factor

appropriate         for   consideration       under    that     statute      and     [are]

clearly tied to [the defendant’s] particular situation.”                           United

States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).

              In this case, the district court erred by failing to

offer any explanation concerning its chosen sentence.                                Under

this circumstance, appellate review is impossible, and the error

is not harmless.

              For     these      reasons,    we    affirm      James’     convictions,

vacate his sentence, and remand for resentencing.                          We dispense

with oral argument because the facts and legal contentions are

                                             6
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                    AFFIRMED IN PART, VACATED IN PART AND REMANDED




                                    7